Case 4:19-Cr-00255 Document 1 Filed on 04/10/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA § ,__ ,g _‘
§ 19 ‘ ‘
v. § CRIMINAL NO. LK d o o
§
JOSE ARMANDO TORRES-ROJAS §
CARLOS EDUARDO MALDONADO- §
CASTILLO § united states courts
Southern Dlstrict ot Texas
F l L E D
INDICTMENT
APR 10 2019
THE GRAND JURY CHARGES THAT:
David J. Bradley, Clerk of Court
COUNT ONE

(Conspiracy to Possess With Intent to Distribute Controlled Substance)
On or about May 30, 2017, in the Southern District of Texas and elsewhere within the
jurisdiction of the Court, Defendants,
JOSE ARMANDO TORRES-ROJAS

AND
CARLOS EDUARDO MALDONADO-CASTILLO

did knowingly and intentionally conspire and agree together and with other person or persons
unknown to the Grand Jurors, to possess with intent to distribute 5 kilograms or more of a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled substance

In violation of Title 21, United States Code, Sections 846, 84l(a)(l), and 84l(b)(l)(A).

COUNT TWO
(Possession With Intent to Distribute Controlled Substance)

On or about May 30, 2017, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, Defendants,
JOSE ARMANDO TORRES-ROJAS

AND
CARLOS EDUARDO MALDONADO-CASTILLO

Case 4:19-Cr-OO255 Document 1 Filed on 04/10/19 in TXSD Page 2 of 2

did knowingly and intentionally possess with intent to distribute a controlled substance This
violation involved a quantity of 5 kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule ll controlled substance.

In violation of Title 2l, United States Code, Sections 84l(a)(l) and 84l(b)(l)(A)(ii), and
Title 18, United States Code, Section 2.

NoTICE oF CRIMINAL FoRFEITURE
(21 U.s.C. § 853(a))

Pursuant to Title 21, United States Code, Section 853(a), the United States of America
gives notice to Defendants,
JOSE ARMANDO TORRES-ROJAS
AND
CARLOS EDUARDO MALDONADO-CASTILLO,
that upon conviction of an offense in violation of Title 21, United States Code, §§ 841 or 846, the

following is subject to forfeiture:

l) all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
the result of such violation; and

2) all property used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such violation.

A TRUE BILL:

OR\G\NAL SlGNATURE ON F|LE

---.... van utu J\_JL\I

RYAN K. PATRICK
UNITED STATES ATTORNEY

)»-//zf $-»

LEo J./Lon 111
Assistant United States Attomey

